

113 HCON 70 IH: Recognizing the critical contributions international volunteers provide to the United States.
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 70IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Nolan (for himself, Mr. Farr, Ms. Slaughter, Mr. Conyers, Mr. Grijalva, Mr. Walz, Ms. Norton, Ms. McCollum, and Mr. Loebsack) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONRecognizing the critical contributions international volunteers provide to the United States.Whereas December 5 marks International Volunteer Day, a day to increase awareness of the important contributions of volunteer service;Whereas international volunteering provides meaningful opportunities to build cross-cultural understanding while addressing vital human development needs;Whereas a 2006 Terror Free Tomorrow poll of the world’s three largest Muslim countries (Indonesia, Bangladesh, and Pakistan) indicates that development assistance results in substantial favorable change in opinion toward the United States;Whereas for more than 50 years, the United States Peace Corps has sent more than 200,000 United States citizens abroad on 27-month volunteer assignments to advance development and build understanding;Whereas Kosovo recently announced it will become the 140th country since 1961 to receive Peace Corps volunteers;Whereas in the past 10 years, nearly 120,000 United States professionals have served the Nation internationally through Volunteers for Prosperity, sharing their skills to support programs of the United States Agency for International Development to advance agriculture, economic development, environment, health, democracy, governance, and more;Whereas more than 300 member organizations of the Building Bridges Coalition are actively involved in organizing and documenting effective practices, increasing public awareness, and energizing campus and corporate engagement in support of United States international service opportunities;Whereas Duke University has sent over 1,600 students to volunteer overseas in more than 50 countries, just one example of the increasing number of institutions of higher education committed to international service;Whereas Global Volunteers, the pioneer nonprofit international short-term volunteer service organization, has engaged 30,000 volunteers since 1984, providing 2,400,000 hours of volunteer service and now provides comprehensive services by helping deliver the United Nations The Essential Package for the benefit of developing communities;Whereas over 200 volunteers have served abroad as Harris Wofford Global Service Fellows in 2012 and 2013 through full and partial scholarships from the private and nonprofit sectors;Whereas since 1986, more than 7,000 individuals in 30 countries in 11,700,000 hours have served as educators through year-long opportunities provided through World Teach, including its newest program in 2013 in Vietnam;Whereas 2014 will mark the 50th anniversary of Partners of the Americas, a people-to-people organization that evolved from the Alliance for Progress, which connects more than 10,000 volunteers in the Western Hemisphere to serve and to change lives through lasting partnerships;Whereas 2014 will also mark the 20th anniversary of Cross Cultural Solutions, which has sent more than 30,000 volunteers on short-term service projects across Africa, Asia, and Latin America;Whereas Habitat for Humanity since 1976 has served more than 750,000 families around the world in providing adequate and stable housing with the help of 1,000,000 volunteers each year;Whereas this is one example of the increasing number of faith-based institutions committed to international service;Whereas Atlas Corps, an organization that promotes multi-lateral, long-term professional exchange, has supported the reverse flow of volunteers through the engagement of more than 200 professionals from 54 countries in 400,000 hours of service in the United States and Latin America;Whereas the On Demand Community reflects 14,000,000 hours of IBM’s employees and retirees volunteer efforts in over 120 countries, an example of the increasing number of corporations committed to international service;Whereas the programs and organizations listed above are representative of dozens of similar other international volunteer initiatives that, taken together, provide United States citizens with a flexibility of offerings to serve fellow citizens across the globe and engage volunteers at home;Whereas in a July 15, 2013, memorandum, President Barack Obama said National service and volunteering can be effective solutions to national challenges and can have positive and lasting impacts that reach beyond the immediate service experience.;Whereas in a March 29, 2013, opinion piece in the Wall Street Journal, General Stanley McChrystal called for a cultural shift that makes service an expected rite of citizenship; andWhereas the Franklin Project is proposing a 21st century National Service System to offer at least 1,000,000 full-time civilian national service opportunities each year for young adults: Now, therefore, be itThat Congress—(1)recognizes International Service Day as a day to appreciate citizens around the world who volunteer in other nations in service to others;(2)honors and congratulates the tens of thousands of United States citizens who selflessly take part in international volunteer service activities each year;(3)expresses its hope that tens of thousands of United States citizens will continue to engage in international service, bringing the spirit and values of the Nation’s people to all corners of the globe; and(4)calls on the Administration to further develop the strong spirit of partnership and global service connecting the United States Peace Corps with its nonprofit, faith-based, and corporate actors in service for enhanced impacts in cross-cultural understanding and development outcomes.